Citation Nr: 0630145	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-41 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain with chronic lateral 
instability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee osteoarthritis.

3.  Entitlement to service connection for manic depression.

4.  Entitlement to service connection for a right hip 
disability on a secondary basis.

5.  Entitlement to service connection for a left knee 
disability on a secondary basis.

6.  Entitlement to service connection for a lumbar spine 
disability on a secondary basis.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Though the veteran had also appealed denials of 
claims of service connection for sinus and allergy condition 
and hypertension (which were addressed in an October 2004 
statement of the case), the veteran did not include these 
issues on his VA Form 9; rather he clarified that his appeal 
concerned the specified issues on the cover page of this 
decision.

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge, and the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
additional evidentiary development is necessary.  

At the August 2005 hearing, the veteran testified that his 
service-connected right ankle and right knee disabilities had 
worsened, including that the knee had become unstable.  It 
appears that the veteran last underwent a VA examination in 
2003; thus, given his statements that his disabilities had 
worsened since then, he should be afforded another 
assessment.

Also during the hearing, the veteran continued to assert that 
his right hip, left knee, and lumbar spine problems were due 
to his service-connected disabilities.  The record contains a 
September 2002 VA opinion; with a brief statement of the 
facts, the RO had asked an examiner to opine whether 
bilateral knee, low back, and right hip conditions were 
secondary to the veteran's right ankle sprain.  The examiner 
indicated that only the right knee disability was related to 
the service-connected right ankle due to the anatomical 
location of the both joints, an altered gait, and mild 
instability of the ankle.  The other problems, however, were 
not attributed to the right ankle disability.  

A December 2002 VA primary care contained the veteran's 
complaint of hip pain.  He reported that pain had begun 30 
years ago in his ankle and progressed up his leg to his knee 
and hip.  

Thereafter, a December 2004 VA neurology note contained the 
veteran's statement that he walked with a cane, and had to 
swing his right leg in an odd fashion due to the ankle pain, 
which was putting extra pressure on his hip and back.  

Though the September 2003 VA opinion provided a rationale for 
its conclusion regarding the right knee's relationship to the 
ankle, which in turn provided a rationale, according to the 
RO, for why the left knee, right hip, and low back were not 
related to the service-connected right ankle, it does not 
appear that the assessor had access to the veteran's claims 
file.  As such, the veteran should undergo additional VA 
assessment so that a medical professional may review the 
record in its entirety prior to offering an etiological 
opinion.  

On a similar note, the veteran has alleged that his 
depression is due to the pain he experiences from 
osteoarthritis.  While an examination performed pursuant to 
the veteran's then-pending claim for disability under the 
Social Security Act found that the veteran's mental problems 
were a result of substance abuse, it appears that VA 
treatment records also addressed whether pain was a component 
of the veteran's depression.  For example, an August 2003 VA 
psychiatry note contained an Axis III diagnosis of 
osteoarthritis (along with hypertension and hepatitis C), and 
the veteran asserted in various statements that his physical 
pain had kept him from working, which in turned caused 
depression.  Considering VA's duty to assist in the 
development of evidence, and because the Board cannot draw 
its own medical conclusions, see Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), a VA examination is necessary to 
address the etiology of the veteran's depression, see 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to the claims.

2.  The RO should update the record with 
any recent and outstanding VA treatment 
records concerning the veteran's 
osteoarthritis and depression.  

3.  The veteran should be afforded VA 
examinations (both orthopedic, and 
psychiatric, in that order).  The examiner 
should review the claims file and address 
the following matters:  (1) assess the 
current severity of the veteran's service-
connected residuals of right ankle sprain 
with chronic lateral instability, and 
service-connected right knee with 
osteoarthritis, perform appropriate 
diagnostic testing (including stability 
testing of the right knee), and comment on 
any functional loss due to pain, 
fatigability, lack of endurance, and 
incoordination; and (2) clarify the nature 
of any right hip, left knee, and lumbar 
spine disorders, and determine whether it 
is at least as likely as not that any 
right hip, left knee, and lumbar spine 
disorders were proximately caused or 
worsened by any service-connected 
disability(ies).  

Then, after the orthopedic examination, 
the veteran should under psychiatric 
assessment, and the examiner should review 
the aforementioned VA orthopedic 
examination.  The examiner should clarify 
the nature of the veteran's psychiatric 
disorder, and opine whether it is at least 
as likely as not that a psychiatric 
disorder (including depression) was 
proximately caused or worsened by a right 
ankle, right knee, right hip, left knee, 
and/or lumbar spine condition.  The 
examiner should offer a rationale for any 
opinion, and if a conclusion cannot be 
made without resort to speculation, the 
examiner should so indicate.  
  
4.  Then, the RO should readjudicate the 
veteran's claims for a rating in excess 
of 10 percent for residuals of a right 
ankle sprain, and an initial rating in 
excess of 10 percent for osteoarthritis 
of the right knee, as well as claims of 
service connection on a secondary basis 
for right hip, left knee, and lumbar 
spine disorders.  If the determination 
of the claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



